241 S.W.3d 864 (2008)
STATE of Missouri, Respondent,
v.
Kevin D. SMITH, Appellant.
No. WD 68085.
Missouri Court of Appeals, Western District.
January 2, 2008.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Margaret Mueller Johnston, Columbia, " MO, for Appellant.
Before: HOWARD, C.J., and SPINDEN and HOLLIGER, JJ.


*865 Order.
PER CURIAM.
Kevin D. Smith appeals his conviction for tampering in the first degree. The State presented evidence that Smith stole tools from a truck, attempted to steal the truck itself, and in the process defaced or altered the truck. Smith now claims that the trial court erred in submitting the charge to the jury because the State lacked direct evidence or sufficient circumstantial evidence that demonstrated he altered or defaced the vehicle. We disagree, When viewed in a light most favorable to the State, the evidence is sufficient to support the conviction. We, therefore, affirm the conviction.
Rule 30.25(b).